—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of robbery in the first degree (Penal Law § 160.15 [3]) and grand larceny in the fourth degree (Penal Law § 155.30 [5]). Contrary to the contention of defendant, he was not denied a fair trial by the prosecutor’s comments during summation, particularly where, as here, County Court issued curative instructions and thereby alleviated any prejudice arising from those comments (see, People v Curley, 159 AD2d 969, 970, Iv denied 76 NY2d 733; People v Plant, 138 AD2d 968, Iv denied 71 NY2d 1031). Defendant failed to preserve his remaining contention for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Monroe County Court, Geraci, Jr., J. — Robbery, 1st Degree.) Present — Pine, J. P., Scudder, Burns, Gorski and Lawton, JJ.